  Case 19-26803         Doc 31      Filed 10/25/19 Entered 10/25/19 13:42:56           Desc Main
                                      Document     Page 1 of 3




Peter J. Kuhn (USB #3820)
UNITED STATES DEPARTMENT OF JUSTICE
Office of the United States Trustee
405 South Main Street, Suite 300
Washington Federal Bank Building
Salt Lake City, UT 84111
Telephone:     (801) 524-5734
Facsimile:     (801) 524-5628
Email: Peter.J.Kuhn@usdoj.gov

Attorney for Patrick S. Layng, United States Trustee


                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF UTAH
                                  CENTRAL DIVISION

 In re:
                                                         Bankruptcy Case No. 19-26803 JTM
 SHANE MARQUISE TRICE,                                              (Chapter 13)
                                                               Judge Joel T. Marker
                          Debtor.

 EX-PARTE MOTION FOR AN ORDER AUTHORIZING UNITED STATES TRUSTEE
      TO CONDUCT AN EXAMINATION OF DENNIS ROUNDY, PURSUANT
              TO RULE 2004 OF THE BANKRUPTCY RULES


          Peter J. Kuhn, Attorney for the United States Trustee, hereby moves this Court ex-parte

for an order allowing him to conduct the examination of Dennis Roundy, pursuant to Rule 2004

of the Bankruptcy Rules.

          In support of this Motion, the United States Trustee respectfully represents as follows:

   1. On September 16, 2019, a pro se “bare bones” voluntary petition for relief under Chapter

          13 was hand-delivered to the Bankruptcy Court.

   2. Upon information and belief, this case was filed solely to stop the foreclosure sale of real

          property located at 14997 S. Eagle Crest Dr., Draper, UT 84020.
  Case 19-26803       Doc 31     Filed 10/25/19 Entered 10/25/19 13:42:56           Desc Main
                                   Document     Page 2 of 3




   3. The United States Trustee has opened an investigation relative to the filing of this case

       and the possible involvement of a Bankruptcy Petition Preparer or an unlicensed person

       engaged in the unlawful practice of law. Upon information and belief, Dennis Roundy

       has information relative to the investigation.

   4. The aforesaid investigation, in part, goes to the issues of violations of 11 U.S.C. § 110.

   5. The United States Trustee seeks leave to conduct the Rule 2004 Examination of Dennis

       Roundy at the office of the United States Trustee, 405 South Main Street, Suite 300,

       Washington Federal Bank Building, Salt Lake City, UT 84111, under oath administered

       by an attorney for the United States Trustee’s Office using an electronic recording device

       in lieu of obtaining a court reporter. The recording of the examination shall only be

       transcribed upon request and payment for the transcription by the requesting party.

   6. Unless otherwise stipulated in writing, the United States Trustee will provide Dennis

       Roundy not less than 14 days written notice of the examination and the attendance of

       Dennis Roundy and the production of documents will comply with Fed. R. Bankr. P.

       2004(c).

   WHEREFORE, the Attorney for the United States Trustee prays that this Court enter an

order allowing him to conduct the examination of Dennis Roundy, pursuant to Rule 2004 of the

Bankruptcy Rules.




                                                 2
Case 19-26803   Doc 31   Filed 10/25/19 Entered 10/25/19 13:42:56         Desc Main
                           Document     Page 3 of 3




    DATED: October 25, 2019

                                         Respectfully Submitted,


                                                          /s/
                                         Peter J. Kuhn
                                         Attorney for Patrick S. Layng,
                                         United States Trustee




                                     3
